BELCHER, Judge.
Appellant was convicted for the unlawful possession of intoxicating liquor in a dry area; punishment assessed at a fine of $100.
On September 27, 1952, two members of the police department of the city of Denison were parked on Washington Street in that city when appellant drove by in his automobile between thirty and thirty-five miles per hour. They started following him and appellant increased the speed of his car to between seventy and eighty miles per hour, and ran a stop sign while the officers were in pursuit. The officers were in sight of him at all times and, after travelling some nine blocks, appellant drove into the driveway at his home with the officers stopping the police car immediately behind appellant’s in the driveway. There were two men in each car and, as the cars came to a stop, the four men got out of the ears at approximately the same time.
Louis Winchester, the driver of the police car, met appellant at the rear of appellant’s car and told appellant at that time that he was under arrest. The police officers then searched appellant’s car and found therein eight one-half pint bottles of whiskey, which were later introduced in evidence.
Upon the admitted absence of a search warrant, appellant contends that the court erred in admitting in evidence the whiskey found upon the search of his automobile, on the ground that the search was not authorized as incident to his arrest for a traffic violation, nor was probable cause shown authorizing such search and seizure.
The propriety of the admission of this testimony is not before us, since the appellant reserved no exception to the ruling of the court, and since the appellant proved by his own witness, Murrell Stanford, that the whiskey was in the car.
The judgment of the trial court is affirmed.
Opinion approved by the Court.